Citation Nr: 0946088	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  00-16 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for right 
shoulder disability on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to 
October 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

When this case most recently was before the Board in May 
2008, the Board remanded the issue of entitlement to an 
increased rating for right shoulder disability on an extra-
schedular basis.  At that time the Board also decided the 
Veteran's claim for an increased rating for a right shoulder 
disability on a schedular basis.  In September 2009, the 
Appeals Management Center (AMC) erroneously issued a 
supplement statement of the case addressing the issue of 
entitlement to an increased rating for a right shoulder 
disability on a schedular basis.  The Board notes that the 
Veteran did not initiate an appeal of the Board's May 2008 
decision and that the decision is final.  See 38 U.S.C.A. § 
7104(b) (West 2002).

In November 2009, the Board granted a motion to advance this 
case on the docket.  See 38 C.F.R. § 20.900 (2009).


REMAND

As noted, the Board remanded the issue of entitlement to an 
increased rating for right shoulder disability on an extra-
schedular basis in May 2008 so that it could be referred to 
the Director of the VA Compensation and Pension Service.  The 
record reflects that in September 2009 the AMC issued a 
memorandum describing the Veteran's right shoulder disability 
to the Director.  However, it did not provide the Director 
with the claims folders, which instead were returned to the 
Board.

Accordingly, the case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should forward 
the claims folders to the Director of 
the VA Compensation and Pension Service 
for a determination of whether an 
increased rating is warranted for the 
Veteran's right shoulder disability on 
an extra-schedular basis.

2.  If the foregoing does not result in 
a grant of the benefit sought on appeal 
to the Veteran's satisfaction, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and provided an appropriate 
opportunity to respond.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  Moreover, this case must be afforded expeditious 
treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


